Case 1:21-cr-00183-BLW Document 1 Filed 07/15/21 Page 1 of 2




                                       1:21-cr-183-BLW
          Case 1:21-cr-00183-BLW Document 1 Filed 07/15/21 Page 2 of 2




Pursuant to Title 16, United States Code, Section 668, whoever commits a violation of such

section shall be fined not more than $5,000 or imprisoned one year or both.

                                         COUNT TWO


             Taking Migratory Birds of Prey Without Being Permitted To Do So
                                    16 U.S.C. § 703(a)

       Between approximately March 14 and April 10, 2021, in the District ofldaho, the

defendants, COLTEN R. FERDINAND, and WYATT G. NOE, did hunt, take, and attempt to

take migratory birds of prey without being permitted to do so, or did aid and abet another in so

doing, all in violation of Title 16, United States Code, Section 703(a). More specifically,

Defendants entered the Morley Nelson Snake River Birds of Prey National Conservation Area

and shot at and killed migratory birds of prey. Pursuant to Title 16, United States Code, Section

707, any person who violates Title 16, United States Code, Section 703(a) "shall be deemed

guilty of a misdemeanor and upon conviction shall be fined not more than $15,000 or be

imprisoned not more than six months, or both."

       Dated this 15th day of July, 2021.


                                                  RAFAEL M. GONZALEZ, JR.
                                                  ACTING UNITED STATES ATTORNEY
                                                  By:



                                                  PETERL. WUCEt CH
                                                  Assistant United States Attorney




INFORMATION - 2
